Citation Nr: 1727585	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-13 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1966 to March 1974. The Veteran also served in the Oklahoma Army National Guard from October 1974 to October 1975 and from September 1979 to September 1981.  A timely Notice of Disagreement (NOD) was filed in July 2009. A Statement of the Case (SOC) was issued in February 2010. The Veteran filed a substantive appeal (VA Form-9) in March 2010.  Supplemental Statements of the Case (SSOC) were issued in February 2014 and February 2017. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in October 2013 and May 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from 1966 to 1967 and in Korea from July 1979 to August 1970, and his exposure to herbicide agents is presumed.

2.  The most probative evidence of record shows that a respiratory disorder was not manifested during or as a result of active military service.




CONCLUSION OF LAW

The criteria for establishing service connection for a respiratory disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the Veteran's claim for service connection, the Veteran was provided appropriate VCAA notice in September 2008. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In October 2013 and May 2016, the Board remanded the case for additional development to include, obtaining the Veteran's National Guard medical and personnel records, private and VA treatment records, Social Security Administration (SSA) records and to schedule a VA examination. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a).  In addition, service connection may be granted for any disease diagnosed after service, when all the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).


III. Factual Background and Analysis

The Veteran contends that his respiratory disorder, variously diagnosed as chronic obstructive pulmonary disease (COPD), interstitial lung disease, interstitial pulmonary disease, and pulmonary embolism, resolved, is related to his military service. 

The Veteran's May 1966 enlistment examination report noted childhood asthma, no sequelae. A March 1967 STR indicates evaluation for stomach pain with fever; the chest x-ray was normal. A May 1965 "POR" examination was negative for a respiratory condition; the chest x-ray was normal. The Veteran signed a statement that his "health has not changed since [his] last physical." The Veteran was diagnosed with an upper respiratory infection (URI) in September 1969; laboratory blood testing was normal. The 1974 separation examination report was negative for a respiratory condition; the Veteran's chest x-ray was normal. 

The October 1974 and September 1979 National Guard enlistment examination reports were negative for a respiratory condition. The Veteran signed a statement that he was "in good health and taking no medication." The report of medical history indicates that Veteran's lungs and chest were normal. 

An April 1994 private treatment note indicates that the Veteran was diagnosed with pneumococcal pneumonia.  An August 1994 private treatment note indicates that the Veteran was examined for residuals of bronchitis from a recent URI; was bringing up "preenish material"; and did not have a fever. The note indicates that the Veteran was not wheezing and did not have nasal drainage during the examination. The Veteran reported that his ears were "stopped up"; the physician suggested that it was probably due to excess cerumen in the Veteran's ears.  A chest x-ray was normal. 

The Veteran was evaluated for lung problems in August 1995. The Veteran was diagnosed with severe bronchitis; was coughing up yellowish material; did not have a fever or sore throat, but did report some nasal drainage. His chest x-ray was clear. In January 1996, Dr. P.C., the Veteran's private physician, examined the Veteran for coughing up expectorant. The Veteran reported a medical history of pneumonia; admitted smoking in the past, but not currently smoking; and that he was employed in a saw mill. A lung CT scan was noted.  

A December 1996 private treatment note indicates a URI diagnosis. The Veteran presented with chest pain, dry cough, and cold symptoms manifested over the prior 4 days. The physician suggested possible COPD. The Veteran reported "that it felt like he had a stopped up lung." The Veteran has hospitalized from January 13, 1997 to January 17, 1997 for bilateral lobar pneumonia. His medical history revealed "double pneumonia" 5 years prior. A chest x-ray revealed patchy infiltrates in the right middle lobe, lingual and both aprices of uncertain etiology. The physician noted that although unusual, the presentation could be "d/t bilateral broncho-pneumonia."  A July 1997 x-ray revealed that the Veteran's mediastinum was unremarkable; some residual areas of opacity in the left perihilar area and left lung based; the left hilus was somewhat prominent, uncertain if due to pulmonary artery; and that the right lung was clear. The Veteran was also diagnosed with bronchitis.  

In a February 1997 medical report, Dr. B.C., the Veteran's private physician, diagnosed the Veteran with interstitial lung disease. The physician noted that the etiology was unclear, but may be asthma, GERD with aspiration, or even post nasal drip. Dr. B.C. also noted that the Veteran's lungs were clear to auscultation in all fields with good breath sounds appreciated in all areas. The Veteran did not present wheezes, rales or rhonchi and symmetrical respiratory excursion was noted. The Veteran continued private treatment for his respiratory condition from 1997 to the present.

In September 2008, VA treated the Veteran for hypertension, interstitial lung disease, and dyspepsia. The Veteran reported a long history of interstitial lung disease (1990s diagnosis) with shortness of breath, dyspnea on exertion, and minor coughing. The Veteran reported an onset during National Guard/Army service due to ragweed exposure. The physician noted the Veteran's decreased breath sounds without rales, rhonchi, or wheezing. The Veteran was also examined by VA in March 2009 for interstitial lung disease.  The Veteran revealed that he smoked for 7 years in his youth and no longer smoked. He also revealed that he stopped using his inhaler and taking prescribed mometasone. The physical examination was remarkable for faint left basilar crackles. 

A May 2006 VA weight management note indicates that the Veteran was diagnosed with obesity. The clinician's recommendations included, but were not limited to: diet modifications, physical activities; and behavior modification. In January 2010, VA diagnosed the Veteran with pulmonary fibrosis. There was no presence of basilar crackles, distant breath sounds, wheezes, or use of accessory respiratory muscles noted.

In a March 2010 VA Form-9, the Veteran claimed that the military did not give him a chest x-ray when he discharged. The Veteran asserted that the VA would not find "a bad lung that had been agitated by sawmill dust" in his STRs.  In a November 2012 Statement, the Veteran claimed  that he contracted his interstitial lung disability while serving in the Korean DMZ due to exposure to Agent Orange. The Veteran claimed that he was diagnosed with a respiratory disability during an "Agent Orange screening at OPCAVA Bonham." During a November 2011 VA nutrition consult, the Veteran also reported that he did not smoke cigarettes. In October 2011, and in February and August 2012 the Veteran sought treatment at VA for a respiratory condition and was diagnosed with interstitial lung disease. The Veteran presented with coughing and chest examinations indicated that the Veteran's lungs were clear. The Veteran reported that his symptoms improved when he used an inhaler; he admitted that he stopped the medication once his symptoms improved.

In February 2012, the Veteran had a VA Agent Orange examination. The examiner noted the Veteran's service in Vietnam and Korea. The examiner acknowledged the Veteran's childhood history of asthma and diagnosed chronic airway obstruction, not elsewhere classified. The physical examination revealed unlabored breathing; lungs clear to auscultation; breath sounds heard throughout without rhonchi, rales, wheezes or rub.  A chest x-ray revealed moderate hyperinflation of lungs.  In a March 2013 statement, the Veteran claimed that he has had a respiratory condition since service, and that he "served in RVN and [a] designated area of Korea which are presumptions of exposure to Agent Orange."  A March 2015 X-ray revealed stable appearing COPD and reticular nodular fibrosis in the bilateral upper lobes.  The Veteran did not have an active cardiopulmonary disease at the time of examination.  An October 2015 lung computed tomography (CT) scan revealed worsened mild diffuse atelectasis/infiltrate/edema with possible small left pleural effusion. The Veteran continued treatment at VA until the present. 

In July 2016, the Veteran was afforded a VA examination. The Veteran was diagnosed with COPD (2008); interstitial lung disease, interstitial pulmonary disease (2008); and pulmonary embolism, resolved. The Veteran reported breathing problems since the 1990s; daily coughing productive of white sputum, dyspnea with moderate exertion, and very rare nocturnal symptoms. The Veteran denied wheeze or GERD symptoms. He reported frequent sneezing but no rhinorrhea or nasal congestion. The Veteran reported that he worked as an industrial engineer/electrician for 2 years after service with possible exposure to asbestos, chemicals and sandblasting dust. The Veteran reported smoking 1 pack of cigarettes per day for 7 years and that he quit after service. At the time of examination, the Veteran used bronchodilators daily but denied home oxygen use. The physician noted that the Veteran's respiratory condition did not require use of oral or parental corticosteroid medication. The pulmonary function testing revealed DLCO (a test that determines the extent to which oxygen passes from the air sacs of the lungs into the blood) 24 percent predicted; pre-bronchodilator results were normal.

In September 2016, upon review of the medical records, claims file and CPRS, the July 2016 VA examiner opined that the Veteran's COPD, interstitial lung disease, and pulmonary embolism, resolved, is less likely than not caused by or due to the Veteran's military service. The rationale, in part, is due to the Veteran's history of smoking and post-service exposure to environmental toxins. The examiner opined that COPD is most often caused by smoking. According to the VA examiner, most people with COPD are long-term smokers, and research shows that smoking cigarettes increases the risk of getting COPD. Some studies show that up to half of long-term smokers older than age 60 get COPD. The examiner further opined that the Veteran has a history of smoking and worked as an industrial electrician with possible exposure to occupational toxins. The examiner noted that according to medical literature, risk factors for interstitial lung disease include: age, exposure to occupational and environmental toxins, family history, radiation, and chemotherapy/immunodulatory drugs, and smoking. Some forms of interstitial lung disease are more likely to occur in people with a history of smoking and active smoking may make the condition worse, especially if there is associated emphysema. According to the examiner, STRs indicate that the Veteran was treated for a URI in service; however a September 1969 chest x-ray was normal, suggesting resolution. The examiner also relied upon the fact that the February 1974 military separation examination indicates normal lung function.  As to the Veteran's contention that his respiratory condition is a result of Agent Orange exposure, the examiner further opined that according to Veteran's and Agent Orange: Update 2014 (2016), there is inadequate or insufficient evidence to determine an association between Agent Orange exposure and respiratory disorders (wheeze or asthma, COPD, and farmer's lung), and pulmonary embolism; therefore, the majority of evidence reviewed does not suggest a nexus between the Veteran's current respiratory condition and military service. 

In a March 2017 statement, the Veteran claimed that his "doctor said I'm good enough to receive Agent Orange benefits."

With regard to establishing service-connection, the Veteran has a current diagnosis of COPD, interstitial lung disease, interstitial pulmonary lung disease, and pulmonary embolism, resolved. Shedden, supra. The Board finds that the most probative evidence supports the finding that the Veteran's respiratory disorder did not manifest in service and is not etiologically related to any in-service event or injury.

The Veteran reported a history of childhood asthma during his May 1966 enlistment examination. A veteran will be considered to have been of sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2014); 38.C.F.R. § 3.304(b).  In the instance appeal, VA did not rebut the presumption of soundness because the record evidence does not rise to the level of clear and unmistakable evidence which establishes that the Veteran's asthma pre-existed service and was not aggravated by the Veteran's military service.  Thus, the Veteran was presumed to be of sound condition upon entrance into service, and as such the issue now turns on whether the Veteran's respiratory disorder, variously diagnosed, was incurred in service.

STRs reveal a URI in September 1969. The February 1974 separation examination report was negative for a respiratory condition and a chest x-ray was normal. The October 1974 and September 1979 National Guard separation examination reports were negative for a respiratory condition. The first objective post-service evidence of a diagnosis of a respiratory condition was in April 1994, which is almost 28 years after the Veteran's active duty service. As a respiratory disability was not shown for many years after the Veteran's period of service, this lapse in time without medical complaints since military service can be used as evidence that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving a claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board finds the September 2016 medical opinion of the VA examiner to be highly probative to the question at hand. The examiner conducted a detailed review of the Veteran's medical records, claims file, and CPRS and provided an adequate rationale for his opinion. While the examiner diagnosed the Veteran with COPD, interstitial lung disease, interstitial pulmonary disease and pulmonary embolism, resolved, he opined that the Veteran's respiratory condition was less likely than not contracted during military service.  The examiner's rationale was that the Veteran has a history of smoking and worked as an industrial electrician with possible exposure to occupational toxins post-service.  The examiner stated that COPD is most often caused by smoking and that most people with COPD are long-term smokers, and research shows that smoking cigarettes increases the risk of getting COPD.  The examiner also opined that risk factors for interstitial lung disease include: age, exposure to occupational and environmental toxins, family history, radiation, and chemotherapy/immunodulatory drugs, and smoking.  Some forms of interstitial lung disease are more likely to occur in people with a history of smoking and active smoking may make the condition worse, especially if there is associated emphysema.  As to the Agent Orange exposure, the VA examiner's rationale makes reference to the Veteran's and Agent Orange: Update 2014 (2016) to disassociate the Veteran's in-service exposure to Agent Orange from any current respiratory disorder that he now has, by way of an implicit use of the statistical and research data contained therein as medical guidance that indicates inadequate or insufficient evidence of an association between Agent Orange exposure and respiratory disorders (wheeze or asthma, COPD, and farmer's lung) and pulmonary embolism; therefore, given the particulars of this Veteran's case, the totality of the evidence reviewed does not suggest a nexus between the Veteran's current respiratory condition and military service. 
 
The competent, persuasive evidence of record indicates that the Veteran reported smoking 1 pack of cigarettes per day for 7 years.  The Veteran also reported a civilian occupation as an industrial electrician with significant dust exposure, including working in a saw mill.  Nonetheless, the Veteran contends in several statements that his respiratory condition is a result of his military service, including exposure to ragweed in Korean and Agent Orange. See November 2012, March 2013, and March 2017 Statements.  The Veteran is competent to report on events that happened in service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran competent in his assertion that his respiratory condition is related to service, including Agent Orange exposure.

It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, a respiratory disorder can have many causes and requires medical testing to diagnose and medical expertise to determine its etiology.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran is not competent to render an opinion as to either the etiology or cause of his respiratory condition.

As aptly noted by the record, the Veteran's Army and National Guard enlistment examination reports are negative for a respiratory condition.  The first reported post-service diagnosis of pneumococcal pneumonia was in April 1994.  The Veteran also reported risk factors such as smoking and exposure to environmental toxins (asbestos, chemicals and sandblasting dust) post-service.  The February 2012 Agent Orange VA examination report indicated unlabored breathing, lungs clear to auscultation, and that the breath sounds heard throughout the examination were without rhonchi, rales, wheezes or rub.  A chest x-ray revealed moderate hyperinflation of the lungs.  Additionally, the September 2016 medical opinion cites to scholarly medical literature that does not show an association between a respiratory disorder, such as the Veteran's, and Agent Orange exposure.

In sum, after careful consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence supports a finding that the Veteran's respiratory disorder, as variously diagnosed, was manifested for many years after service, and that it has not been shown by the most probative evidence to be etiologically related to any in-service event or injury.  Accordingly, service connection for a respiratory disorder, variously diagnosed, is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a respiratory disorder is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


